2. Women's rights in Saudi Arabia
The next item is the six motions for a resolution on the rights of women in Saudi Arabia.
author. - (PL) Madam President, referring again to the October 2006 incident, while at the same time bearing in mind the lack of legal protection for women in Saudi Arabia, but above all on the basis of facts that have again been demonstrated by expressions of social condemnation of the voice of rape victims attempting to bring about a public debate on this subject, I call on the Saudi Arabian authorities to cease this type of practice forthwith.
Madam President, I would like to stress that the European Union should not remain silent in the face of the scandalous violation of the rights and personal liberties of women in third countries. A state responsible for protecting its citizens may not resort to breaches of principles of the rule of law under the pretext of standing guard over maintenance of the principle of independence of the courts, as happened in the case of the sentence passed on the woman from Qatif. I am therefore calling for a redoubling of efforts on the part of the government of Saudi Arabia in the matter of observing women's basic rights.
author. - (SV) Madam President, I have to say that it is immensely sad that abuse of and violence against women never seem to cease. This applies to both this Resolution and the next one. I want to thank all who have helped to bring this Resolution into being. It is almost inconceivable that women in Saudi Arabia are, in 2007, still deprived of all human rights.
It is apparently not enough that women have to be subjected to degrading and scandalous gang rapes. They also have to be punished by the authorities, while the perpetrators go free. I think that all of us, both women and men, must do all we can in the name of solidarity to ensure that human rights apply to women in Saudi Arabia too. We call on the Commission and the Council and of course all the Member States to raise these matters in contacts of all kinds with Saudi Arabia.
We have a multitude of international conventions and we have had pronouncements from the EU in many contexts. Sometimes it is frustrating that we talk and talk and this violence just goes on and on. Thanks to everyone who took the initiative and helped in the work on this Resolution.
author. - Madam President, recently King Abdullah of Saudi Arabia was afforded a controversial state visit to the United Kingdom. Our Deputy Foreign Minister praised the shared values of the UK and Saudi Arabia. I found this sycophancy absurd, as my values of democracy, human rights and gender equality are alien to Saudi tradition.
Of course, the EU's relationship with the House of Saud is based on regional stability and on important commercial ties, in particular oil and arms trading. In fact, the relationship is so important that a three-year UK inquiry into alleged bribes paid to Saudi ministers by an arms contractor was killed by orders of Prime Minister Tony Blair on the grounds of national security.
Worryingly, Saudi Arabia's brand of fundamentalism, Wahabi Islam, is being exported globally. In London - my constituency - textbooks at a Saudi-funded school were found to contain hate-filled passages about Christians and Jews.
This case of the Qatif gang-raped woman sentenced to 200 lashings has horrified the world. Parliament's joint motion for a resolution expresses revulsion and repudiation of the Kingdom's values. Twenty years ago a British TV documentary similarly recounted a story of a Saudi princess who was publicly executed for adultery.
The EU and Saudi Arabia have shared vital foreign policy interests, such as supporting the Middle Eastern peace process, encouraging the Saudis as Sunni Muslims to contain expansionist Shia Iran and supporting the Saudi fight against al-Qa'ida, many of whose adherents, unfortunately, come from Saudi Arabia originally.
But we also need to hold the Saudis to their UN Convention obligations to remove discrimination against women, who cannot even drive a car or vote in their limited local elections. But let us not kid ourselves that we share values with this fundamentalist and medieval regime.
author. - Madam President, I will speak in a personal capacity on this matter. Saudi Arabia is governed by a ruthless dictatorship which is, to a large extent, shamefully legitimised in most of the Western world, including many EU countries, because Saudi Arabia is immensely rich in petrol dollars, some of which it uses in Western states in order to bribe them into pretending not to see, not to hear and not to understand what is going on in that country.
But even schoolchildren know that the comical rulers of Saudi Arabia, consisting mostly of the family of one man, His Most Royal Excellency godlike King Abdullah, are imposing on their people a brutal repression. One obvious example is that they treat women as slaves or as pieces of domestic furniture yet, as mentioned just now by Mr Tannock, Mr Abdullah and his six plane-loads of entourage were given a lavishly glorious state welcome in the UK and the Vatican only a few weeks ago. And not a single word about human rights managed to escape through the honourable lips of the Queen of England, or the UK Prime Minister, or the Pope. So much for hypocrisy and double standards, one might be tempted to say.
author. - (ES) Madam President, back in 2005 we had the opportunity to talk about the situation of women in Saudi Arabia, and in that context we did so in relation to the municipal elections and the fact that women were unable to vote.
As well as this discrimination in terms of political rights, however, there are many other types of discrimination that have been reported in various media, recently and continuously, which motivated this second resolution that we are debating today.
The trigger was certainly the incomprehensible sentence passed against a women, known as 'the Qatif woman', who was sentenced to 200 lashes for having been found in a car talking to a man who was not part of her family. Not only are the alleged crime, and hence the sentence, unacceptable, but they are also aggravated by the fact that the convicted woman was unable to receive adequate legal advice.
Unfortunately this is not the only case in which one can deplore clearly discriminatory sentences for crimes and the failure to defend women in the legal system. This is, unfortunately, more the norm than the exception. How can a system be considered fair, for example, when it finds the victim of a rape guilty of that atrocity?
Structural change is needed in Saudi Arabia, and the European Union needs to help those who are working both outside and within the country to achieve this. There are no relativisms here that carry weight. Human rights, which include women's rights, are and need to be universal and defended in any context.
I therefore join in the request made by Mrs Svensson, and I ask the Commission and the Council once again to take any opportunity they can to ask the Saudi authorities to make the appropriate structural and institutional changes, in order to eliminate any form of discrimination against women, including recognising all their rights, in both private and public life, and more specifically, in the political, legal and judicial spheres.
author. - (PL) Madam President, Saudi Arabia is a country in which the law is put into effect according to Wahabi principles, this being the most radical Sunni trend in Islam. Political, social and religious freedom is significantly restricted, and punishments by flogging, the amputation of hands or feet or the death penalty are meted out on a daily basis.
In a country that has been called 'a human rights desert' by Human Rights Watch, it is mainly women who fall victim to numerous forms of discrimination in private and public life. The identity of women was only formally recognised in 2001, by issuing them with identity documents containing a photograph. Before that they would prove their identity using a family identity document bearing a photograph of their husband or father. Even if they can afford a car, they are not allowed to drive it. They may study, but lectures given by men are watched by female students on video. They are deprived of the right to vote, and decisions on divorce and child care are the exclusive prerogative of men.
Women are repeatedly the victims of unjust and offensive court verdicts. The instance of the girl from Qatif concerns a 19-year-old gang-rape victim who was condemned to 200 lashes and six months in prison for being alone with a strange man at the time of her abduction.
Despite having signed it, Saudi Arabia does not observe the obligations arising from the Convention on the Elimination of all Forms of Discrimination against Women. The authorities must start by lifting all restrictions on women where freedom of movement is concerned and take steps towards gradually increasing the involvement of women in political decision-making on an equal footing with men. Women must have general access to employment at all levels of administration and the opportunity to carry out all public functions.
The introduction of a total ban on the use of flogging and other degrading corporal punishment must also be demanded, as this is a violation of international law and the UN Convention against Torture, to which Saudi Arabia is a signatory.
on behalf of the PSE Group. - (PT) Madam President, I should like to add my voice to those of all the other members who have spoken and in particular to point out that we are celebrating the European Year of Equal Opportunities for All, and equal opportunities, by definition, can have no borders, and we simply cannot remain indifferent to what is happening to women in Saudi Arabia and also in the rest of the Middle East as a whole.
I should like in particular to take up a question raised by Mr Tannock concerning specifically the right to drive a car. The Committee of Demanders of Women's Right to Drive Cars was set up in Riyadh on 27 September. On 6 November the committee commemorated the 17th anniversary of the demonstration against this ban, it has already collected a thousand signatures, and it has enormous strength. It is led by four Saudi women. I should like to call on the whole House, in particular the Presidency, to lend full support to this Saudi Arabian initiative and I should also like to remind you that, in addition to Saudi Arabia, there are at the moment even more serious situations in Iraq. I would remind you of the execution this year in Basra of 40 women for failing to respect the dress code currently being imposed in Iraq, a country where women had the vote before the women of Portugal did, and where today the most barbarous fanaticism is being introduced. We cannot remain indifferent to that situation either.
on behalf of the ALDE Group. - Madam President, when addressing the issue of women's rights in Saudi Arabia, there is something that we need to keep in mind. This is that in Islamic societies there is no separation of religion and state. The state is the religion and vice versa. The lack of regard for women's rights derives from Islamic law, and by comprehending and taking into account this simple fact we might move a step closer to improving the situation.
We cannot impose our values, which have gone beyond our Judaeo-Christian traditions, but we can open a dialogue calling for mutual understanding and preparing the ground for a reform, as several conceptions that do not correspond to our worldwide view are now being disproved.
Having said that, the situation of women in Saudi Arabia is dreadful, and something needs to be done urgently. I therefore urge my colleagues to support this report unanimously.
(NL) Madam President, ladies and gentlemen, the discussion we are holding here today on Saudi Arabia, particularly the dreadful situation regarding women's rights, should actually be extended to cover a large part of the Islamic world. Only a few, such as the Dutch citizen Ayaan Hirsi Ali, dare come out with it. The discrimination and subjugation of women is rooted in the holy texts of Islam itself.
Discrimination against women in Saudi Arabia and almost throughout the Islamic world has its basis and justification in the Koran. This is a fundamental truth that we must dare to acknowledge in this debate. It was demonstrated just recently in Sudan, where a 54-year-old teacher was sentenced to 15 days' imprisonment for calling a teddy bear Mohammed, until being pardoned thanks to pressure from international diplomacy. In Saudi Arabia, a 20-year-old woman fell victim to gang rape but was herself convicted. It does not get any more symbolic than that.
However, Saudi Arabia is an ally of the US, of course, and can get away with that bit more. After all, like China, Saudi Arabia is a rich country and we can venture to be rather more flexible when the noble principles we have been discussing so often this week are at stake. Europe should thus also call on Washington to throw all its weight behind improving the situation in Saudi Arabia.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, the Commission is extremely grateful for the opportunity to be able to say something today about the situation regarding women's rights in Saudi Arabia.
The case underlying your resolution gives us cause for the greatest concern. A young woman was sentenced to 200 lashes and six months' imprisonment after being gang-raped by seven men. The EU dealt with this matter immediately. The EU Troika made representation to the Saudi Arabian Government in Riadh and expressed the EU's dismay at the verdict of the court in El Katif. The verdict is not only clearly in breach of Saudi Arabia's international obligations, particularly against the UN Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment, but also turns the principle of guilt upside down by declaring the victim to be guilty.
This case brings under the spotlight a country in which discrimination against women is unfortunately part of everyday life. The European Parliament has justifiably asked the Saudi Arabian Government on several occasions to remove the limitations on women's free movement, including the driving prohibition. This request also applies to the restrictions on women's access to employment, on their legal personality and on their representation in judicial processes. I unreservedly share Parliament's concerns about the situation of women in Saudi Arabia.
At the same time Saudi Arabia is bound as a member of the UN Human Rights Council to protect and promote human rights. Saudi Arabia is a contracting party to the UN Convention on the Elimination of All Forms of Discrimination against Women. Admittedly it has ratified the Convention with one reservation: in the event of a conflict between the clauses of the Convention and the standards of Islamic law, the Kingdom is not obliged thereafter to comply with any clauses of the Convention conflicting with this law. The European Union has repeatedly called on Saudi Arabia to lift its reservations on this UN Convention - particularly with regard to granting equal rights for women and men in relation to the nationality of their children - and will continue to do so.
Human rights issues such as the situation of women are regularly the subject of representations by the European Union to Saudi Arabia. The European Union is reminding Saudi Arabia of its obligations according to international human rights standards, is broaching the issue of the need to treat women and men equally and to combat violence against women and is asking Saudi Arabia to protect and promote women's rights.
Two recent changes that we have observed could - I say this very cautiously - could perhaps be a sign that Saudi Arabia is, making some progress.
The Saudi Arabian National Society for Human Rights produced its first report on the human rights situation in Saudi Arabia in May of this year. Violations of the rights of women, prisoners and workers are published in this report, as are court judgments. The results and recommendations of this report should be acted on and followed up without fail by the Saudi Arabian Government
Furthermore, in October King Abdullah announced a fundamental judicial reform, reinforcing the independence of judges and simplifying fact-finding according to Sharia law supervised by the Supreme Court.
For a country like Saudi Arabia, these are encouraging steps. We should therefore not only be drawing attention to human rights violations in Saudi Arabia where necessary, but also be welcoming and supporting the reforms that have recently been discreetly emerging.
The debate is closed.
The vote will take place today at the end of the debates.